Citation Nr: 0815858	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as a sympathetic nervous system disorder.  

2.  Entitlement to an increased rating for pes planus with 
hallux abductus and arthritis of the talonavicular joints of 
the left foot and ankle, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for pes planus with 
hallux abductus and arthritis of the talonavicular joints of 
the right foot and ankle, currently evaluated as 20 percent 
disabling

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to May 
1980.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2006, at which time it was remanded 
to the Department of Veterans Affairs (RO) Regional Office 
(RO) in Denver, Colorado, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purposes of such remand 
were primarily to permit for initial RO or AMC consideration 
of additional evidence submitted by the veteran without a 
waiver of initial consideration by the agency of original 
jurisdiction and to afford the veteran VA medical 
examinations as to the issues on appeal.  Upon remand, the 
AMC considered the evidence that had been submitted without a 
waiver and unsuccessful efforts were made to afford the 
veteran requested VA medical examinations, but because of his 
incarceration and the inability of VA examiners to go 
directly to the prison facility for safety reasons, the 
examinations sought could not be performed.  

The issues of the veteran's entitlement to an extraschedular 
rating or ratings for his  pes planus with hallux abductus 
and arthritis of the talonavicular joints of the right and 
left feet; entitlement to service connection for peripheral 
neuropathy, claimed as a disorder of the sympathetic nervous 
system; and a claim for a TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
AMC.  




FINDINGS OF FACT

1.  VA has previously determined that the veteran's service-
connected foot and ankle disorders were each 10 percent 
disabling at the time of his entrance onto active duty, with 
such amount to be deducted from the disability percentage 
reflecting current severity. 

2.  The veteran's service-connected pes planus with hallux 
abductus and arthritis of the talonavicular joints of the 
left foot and ankle is manifested by severe functional 
impairment, to include significant deformity, pain and gait 
disturbance; however, his current rating takes into account 
such a degree of disability with consideration of the 
deduction for pre-existing functional impairment; the medical 
evidence does not show findings consistent with loss of use 
of the left foot or findings tantamount to amputation of the 
foot or shortening of the lower extremity and the 
preponderance of the evidence is against more than slight 
limitation of motion of the ankle.  

3.  The veteran's service-connected pes planus with hallux 
abductus and arthritis of the talonavicular joints of the 
right foot and ankle is manifested by severe functional 
impairment, to include significant deformity, pain and gait 
disturbance; however, his current rating takes into account 
such disability with consideration of the deduction for pre-
existing functional impairment; the medical evidence does not 
show findings consistent with loss of use of the right foot 
or findings tantamount to amputation of the foot or 
shortening of the lower extremity and the preponderance of 
the evidence is against more than slight limitation of motion 
of the ankle. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a schedular rating in 
excess of 20 percent for pes planus with hallux abductus and 
arthritis of the talonavicular joints of the left foot and 
ankle, have not been met.  U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.322, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5271, 5276, 5284 (2007).

2.  The criteria for the assignment of a schedular rating in 
excess of 20 percent for pes planus with hallux abductus and 
arthritis of the talonavicular joints of the right foot and 
ankle have not been met.  U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.322, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5271, 5276, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in April 2006 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been completed to the 
extent possible, and it is of note that neither the veteran, 
nor his representative, contends otherwise as to the 
questions herein addressed on their merits.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).  Notice is taken that 
good-faith attempts were made by VA to afford the veteran VA 
medical examinations sought by the Board through its April 
2006 remand, but the record reflects that safety concerns 
precluded entry of VA personnel into the correctional 
facility where the veteran is located and there was no 
opportunity presented to permit medical professionals on site 
to conduct the requested evaluations.  The veteran has 
acknowledged the difficulties experienced by VA in scheduling 
such evaluations, and has directed the Board to consider his 
claims for increase on the basis of the evidence contained 
within his claims folder.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of June and October 2001 and 
December 2003, and the AMC's correspondence of May 2006.  The 
appellant was thereby notified that he should submit all 
pertinent evidence in his possession.  The record further 
reflects that the veteran was advised of the Court's holding 
in Dingess/Hartman by the AMC's letter of May 2006 to the 
veteran.

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letters were prepared 
and furnished to the veteran-appellant subsequent to the RO's 
initial decision as to the claims for increase for foot 
and/or ankle disorders in March 2002, in accord with 
Pelegrini.  Notice of the holding in Dingess-Hartman was 
furnished subsequent to the initial adjudication of such 
claims.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of the final 
supplemental statement of the case by the AMC in July 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  More timely VCAA notice would not have 
operated to alter the outcome of the issues on appeal, in 
view of the fact that the record does not identify a factual 
predicate for entitlement to an increased rating for either 
disorder at issue.  Sanders, supra (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  In view of the foregoing, the Board cannot 
conclude that any defect in the timing of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

Moreover, in terms of the Vazquez-Flores requirements, the 
record reflects that the RO has directly advised the veteran 
that, because he is rated at the maximum evaluation of 30 
percent for unilateral pes planus or a severe injury 
affecting each foot, he must produce evidence of more than 
slight loss of motion or ankylosis of the ankle, loss of use 
of a foot, shortening of the lower extremity, or the 
equivalency of amputation in order to establish entitlement 
to increased ratings.  The veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of the applicable rating criteria.  On that 
basis, the Board cannot conclude that prejudice would result 
to the appellant were the Board to enter a final decision as 
to his claims for increase.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various medical records 
compiled since 2000, as well as a statement from the 
veteran's roommate in prison.  The record reflects that the 
veteran-appellant was not afforded any VA medical 
examinations during the instant appeal due to his 
incarceration and the resultant inability to arrange for the 
conduct of VA medical evaluations either at the prison 
facility or at a VA medical facility.  All reasonable actions 
have been undertaken to facilitate the requested 
examinations, and it bears mentioning that the veteran has 
fully cooperated in the VA's attempts to schedule such 
examination and he cannot be held responsible for the absence 
of any such evaluation.  It, too, is noteworthy that the 
record contains various reports of medical examination and 
treatment which were compiled by prison medical authorities 
over many years.  Such records are found to be competent, 
sufficiently detailed evidence with which to fairly and 
accurately rate the disabilities in question.  To that end, 
the Board may proceed to adjudicate the merits of the claims 
for increase, without further remand as to those matters.  
38 C.F.R. §§ 3.326, 3.327. 

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  



Claims for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  
The Court found no basis for drawing a distinction between 
initial ratings and increased-rating claims for applying 
staged ratings.  

By rating action in June 1999, the RO granted entitlement of 
the veteran to service connection, on the basis of 
aggravation, for severe pes planus with hallux abductus and 
arthritis of the talonavicular joints of the left foot and 
ankle and for severe pes planus with hallux abductus and 
arthritis of the talonavicular joints of the right foot and 
ankle.  Each disability was found to be 30 percent disabling 
at that time, pursuant to DC 5010-5284, and the RO deducted 
from each evaluation the level of disablement present at 
service entrance, which was found to be 10 percent for each 
lower extremity, thereby leading to the assignment of 20 
percent evaluations for each such disorder.  No appeal of 
that determination was initiated and, as such, that action 
was rendered final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2007). 

Traumatic arthritis is ratable as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010.  

Under 38 C.F.R. § 4.71a, DC 5284, where there is a moderately 
severe foot injury, a 20 percent rating is for assignment; 
where the disability is moderate, a 10 percent evaluation is 
assignable.  Where the foot injury is severe, a 30 percent 
rating is for assignment.  Id.  The note following this DC 
indicates that where there is actual loss of use of the foot, 
a 40 percent rating is assignable.  See 38 C.F.R. § 4.71a, DC 
5167.  

Unilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating 
requires moderate flatfoot with the weight-bearing line being 
over or medial to the great toe, inward bowing of the tendo 
achilles, and pain on manipulation and use of the feet.  
Severe unilateral flatfoot warrants a 20 percent rating where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities; severe bilateral flatfoot warrants a 30 percent 
rating.  Id.  Pronounced, unilateral flatfoot, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 30 percent rating; pronounced 
bilateral flat foot is rated 50 percent.  Id.  

For the ankle, moderate limitation of motion is rated 10 
percent, whereas marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5271.  The average 
normal range of motion of the ankle is from 20 degrees of 
dorsiflexion to 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

Under DC 5270, a 20 percent rating is warranted for ankylosis 
of the ankle in plantar flexion less than 30 degrees; 
ankylosis in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees warrants a 30 percent 
rating.  Ankylosis of the ankle in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with an abduction, adduction, inversion or eversion 
deformity, warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a.

In this instance, the veteran is already in receipt of the 
maximum evaluation assignable under DC 5276 for each foot on 
the basis of pronounced unilateral flatfoot.  Rating the 
veteran's flatfeet as a bilateral disorder would warrant a 50 
percent rating but such is not greater than the current 
separate ratings for each foot with consideration of the 
deductions for preexisting disability.  See 38 C.F.R. 
§§ 3.322, 4.25.  The maximum rating for residuals of a foot 
injury is also 30 percent and such does not warrant a 
separate rating as only some of the service-connected 
manifestations are post-traumatic whereas other 
manifestations are due to flat feet and other nontraumatic 
origins.  That is, there is an overlap of symptomatology 
attributable to residuals of a foot injury and flat feet, 
which precludes separate ratings under DCs 5276 and 5284.  
See 38 C.F.R. § 4.14 (2007); Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  Alternate rating criteria for limitation of 
ankle motion have also been considered.  Arguably some of the 
criteria for rating flat feet overlap with limitation of 
motion of the ankle (e.g., pain on manipulation and use 
accentuated) but even assuming that limitation of motion of 
an ankle is a separate and distinct manifestation, the Board 
finds that the preponderance of the medical evidence in this 
case is against a finding of more slight limitation of motion 
of either ankle.  An attending podiatrist noted in November 
2000 that there was lost dorsiflexion and plantar flexion, 
but he did not quantify the degree of such loss(es) and range 
of motion testing in September 2006 disclosed normal or 
better than normal findings.  Thus, a separate compensable 
rating under 38 C.F.R. § 4.71a, DC 5271 is not warranted for 
either ankle.  

Alternative criteria for rating foot disabilities have been 
considered.  The overwhelming preponderance of the medical 
and X-ray evidence is against a finding of ankylosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, astragalectomy, claw foot or malunion or nonunion 
of the tarsal or metatarsal bones.  Hallux valgus and hallux 
rigidus are not post-operative and neither is the equivalent 
to amputation of a great toe.  The criteria for rating weak 
foot and metatarsalgia overlap with some of the criteria 
found in DC 5276 (weakness with weak foot; pain with 
metatarsalgia) and there is no medical evidence of hammertoes 
involving all toes of either foot.  Thus, such alternative 
rating criteria do not afford a basis for any increase in the 
evaluation assigned for each affected extremity.  38 C.F.R. 
§ 4.71a. DCs 5271, 5272, 5273, 5274, 5277, 5278, 5279, 5280, 
5281, 5282, 5283.  

The questions remain whether there is shortening of the bones 
of either leg or loss of use of either foot ("loss of use" 
means that no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election with use of a suitable prosthetic 
appliance per 38 C.F.R. § 3.350(c)(2) (2007)).  See 38 C.F.R. 
§ 4.71a, DCs 5165, 5166, 5167, 5270, 5275.  The veteran 
alleges that he cannot walk well or maintain his balance, and 
there is corroboration of this by his roommate and by 
attending medical personnel.  However, contrary to the 
veteran's allegations, there is no showing that his pes 
planus and other service-connected foot and ankle problems 
are the exclusive cause of his mobility problems.  The 
veteran requires a cane or walker for ambulation and there is 
shown to be increasing use of a wheelchair to assist in his 
mobility and to avoid falls, but the record nevertheless 
documents his continued ability to walk, even heel and toe 
walk.  Much evidence is presented as to the existence of 
unrelated, nonservice-connected entities, such as diabetes 
mellitus and associated neuropathy with frequent falls, as 
well as a disorder of the sympathetic nervous system and 
significant degenerative disc and joint disease of the lumbar 
spine with radiation of pain and numbness into the lower 
extremities.  Multiple examinations have attributed the 
veteran's loss of sensation or numbness in his feet to his 
nonservice-connected diabetes.  Such effects cannot be 
considered in the context of rating of the veteran's service-
connected foot and ankle disabilities.  See Waddell v. Brown, 
5 Vet. App. 454 (1993).

Pain is a listed criterion for DC 5276, and the record does 
not otherwise denote flare-ups, fatigability, or 
incoordination.  In addition, those indicia of functional 
loss are applicable only to those DCs where the basis for 
rating is limitation of motion, see Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996), and DCs 5276 and 5284 do not specifically 
evaluate pes planus or foot injury on the basis of limited 
motion.  Were those DCs based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra, 
cannot support a higher rating because the Court has held 
that there is no basis for a rating higher than the maximum 
schedular rating for additional limitation of motion due to 
pain or functional loss under these provisions.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998); Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Here, the veteran has 
been assigned the maximum evaluation under DC 5284 or, in the 
alternative, under DC 5276, and he would be in receipt of the 
maximum evaluation but for the existence of pre-service 
disablement previously calculated to be 10 percent for each 
lower extremity.  As to any limitation of ankle motion 
secondary to the veteran's service-connected foot/ankle 
disabilities, as noted above, the preponderance of the 
evidence is against a finding of more than slight limitation 
of motion of either ankle.  Further, the Board finds that the 
medical evidence does not show that pain or flare-ups of pain 
result in additional limitation of motion of either ankle, 
which is secondary to a service-connected foot or ankle 
disability and supported by objective findings, to a degree 
that more nearly approximates moderate rather than slight 
limitation of motion.  There is no such additional loss of 
motion of either ankle due to fatigue, weakness, 
incoordination or any other symptom or sign due to service-
connected foot and ankle disabilities.  Thus, even if a 
separate rating for secondary loss of motion of the ankle is 
permitted, the preponderance of the evidence is against a 
compensable rating for limitation of motion of either ankle 
under DC 5271 even with consideration of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, supra.

For the reasons stated above, the Board finds that denial of 
the veteran's claims for increase is required and there is no 
basis for application of the benefit-of-the-doubt rule.  See 
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




ORDER

An increased rating for pes planus with hallux abductus and 
arthritis of the talonavicular joints of the left foot and 
ankle, currently evaluated as 20 percent disabling, is 
denied.  

An increased rating for pes planus with hallux abductus and 
arthritis of the talonavicular joints of the right foot and 
ankle, currently evaluated as 20 percent disabling, is 
denied.  


REMAND

Regarding the veteran's claimed peripheral neuropathy, 
service connection therefor is sought on a direct and 
secondary basis.  In pertinent part, the veteran alleges that 
his peripheral neuropathy is caused or aggravated by his 
service-connected disabilities of his feet and ankles, 
pursuant to 38 C.F.R. § 3.310.  

Notice is taken that, effective October 10, 2006, 38 C.F.R. 
§ 3.310 was amended in order to implement the holding in 
Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  Under the 
changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

In this instance, the RO or AMC has not considered the 
veteran's claim for secondary service connection under the 
revised regulation, and remand is found to be necessary to 
facilitate further RO review.  Such action requires the Board 
to defer consideration of the veteran's TDIU claim, pending 
the completion of actions undertaken on remand.  

Also, as required by Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2007).  In 
such circumstances, the criteria for submission to the Chief 
Benefits Director to determine whether an extraschedular 
rating for the disorders of the veteran's foot and ankle 
disorders have been met.  38 C.F.R. § 3.321(b)(1); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

VA should advise the veteran that under 38 C.F.R. § 3.321(b) 
the governing norm in consideration of such a claim is that 
of an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  VA 
should notify the veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, employment records referring to any poor job performance 
stemming from any of the service-connected disabilities at 
issue and statements from his employer, coworkers, health 
care providers, family, and friends who have observed the 
effects of his bilateral foot and ankle disabilities on his 
ability to operate successfully in a work environment.  The 
veteran should be requested to submit all evidence in his 
possession that pertains to this matter.

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for direct and secondary service 
connection for peripheral neuropathy, 
claimed as a disorder of the sympathetic 
nervous system, to include notice of the 
amendment to 38 C.F.R. § 3.310, finalized 
as of October 10, 2006, and his claim for 
a TDIU.  See 71 Fed. Reg. 52744 (2006).  
If requested, VA will assist him in 
obtaining service medical records or 
records of treatment from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

Notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should also include an 
explanation as to the information or 
evidence needed to establish an 
extraschedular disability rating.  38 
C.F.R. § 3.321(b). The veteran should be 
notified that evidence that may 
substantiate his claim could include, but 
not be limited to, employment records 
referring to any poor job performance 
stemming from his service-connected 
foot/ankle disorders and statements from 
his employer, coworkers, health care 
providers, family, and friends who have 
observed the effects of his bilateral 
foot/ankle disabilities on his ability to 
operate successfully in a work 
environment.

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.

2.  After completion of any other 
development indicated by the state of the 
record, readjudicate the matter of 
entitlement to an extraschedular rating 
for the veteran's right and left 
foot/ankle disabilities on an 
extraschedular rating basis.  Should 
submission of the matter to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service under 38 
C.F.R. § 3.321(b) be deemed unwarranted, 
the reasons for this decision should be 
set forth in detail.  If the decision is 
adverse to the veteran, he and his 
representative should be issued an 
appropriate supplemental statement of the 
case and be given the opportunity to 
respond.

3.  Thereafter, the veteran's claims of 
entitlement to direct and secondary 
service connection for peripheral 
neuropathy, claimed as a disorder of the 
sympathetic nervous system, and to a 
TDIU, should be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority, 
including 38 C.F.R. § 3.310 as in effect 
both prior to, as well as on and after 
October 10, 2006.  See 71 Fed. Reg. 52744 
(2006).  

If any benefit sought on appeal remains 
denied or not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


